            Case 2:13-cr-00322-RAJ Document 265 Filed 08/20/21 Page 1 of 3




 1                                                               Judge Richard A. Jones
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 9
10    UNITED STATES OF AMERICA,
11                              Plaintiff,       NO. CR13-0322RAJ
12                   v.
                                                 ORDER FOR COMPETENCY
13    LEWIS DEAN ARMSTRONG,
                                                 EVALUATION AND HEARING
14                              Defendant.
15
16         This matter has come before this Court upon Defendant Lewis Dean Armstrong’s
17 motion for a competency evaluation and hearing. Dkt No. 256. The Court having considered
18 the motion and the response filed by the government (Dkt No. 264), and in accordance with
19 18 U.S.C. §§ 4241(b), 4247(b), and 4247(c),
20         IT IS HEREBY ORDERED:
21         1.    That the defendant be committed to the custody of the Attorney General for
22               such reasonable period of time as is necessary for the conduct of such
                 examination as is herein requested, such period not to exceed 30 days without
23               further order of the Court.
24
           2.    That the United States Marshal is hereby authorized to forthwith transport the
25               defendant to a suitable facility designated to perform the psychiatric and/or
26               psychological mental examination.

27         3.    That such psychiatric and/or psychological mental examination referred to
28               herein is for the purpose of determining whether defendant is presently



     PROPOSED ORDER FOR COMPETENCY EVALUATION                               UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     AND HEARING / LEWIS DEAN ARMSTRONG - 1                                SEATTLE, WASHINGTON 98101-1271
     CR13-0322RAJ                                                                   (206) 553-7970
           Case 2:13-cr-00322-RAJ Document 265 Filed 08/20/21 Page 2 of 3




 1             suffering from a mental disease or defect rendering him mentally incompetent
               to the extent that he is unable to understand the nature and consequences of the
 2
               proceedings against him, or to assist properly in his defense.
 3
          4.   That the examination be conducted by a mental health professional as indicated
 4
               in 18 U.S.C. § 4247(b). The Court strongly recommends that the mental health
 5             professional who the Bureau of Prisons assigns to conduct the examination is
               someone who has not previously examined the defendant.
 6
 7        5.   That upon completion of the examinations as herein requested, the examiner(s)
               prepare a full report, such report to include all of the following as required by
 8
               18 U.S.C. § 4247(c):
 9
               (a)    The defendant’s history and present symptoms.
10
11             (b)    A description of the psychiatric, psychological, and medical tests that
                      were employed and their results.
12
13             (c)    The examiner’s findings.
14
               (d)    The examiner’s opinion as to diagnosis, prognosis, and whether the
15                    defendant is suffering from a mental disease or defect rendering him
                      mentally incompetent to understand the nature and consequences of the
16
                      proceedings against him, or to assist properly in his defense, as defined
17                    in 18 U.S.C. § 4241(a).
18
          6.   That the report herein requested be filed with this Court and copies provided to
19             counsel for the parties as is provided for in 18 U.S.C. § 4247(c).
20 ///
21 ////
22 ///
23
24
25
26
27
28



     ORDER FOR COMPETENCY EVALUATION AND                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     HEARING / LEWIS DEAN ARMSTRONG - 2                                   SEATTLE, WASHINGTON 98101-1271
     CR13-0322RAJ                                                                  (206) 553-7970
             Case 2:13-cr-00322-RAJ Document 265 Filed 08/20/21 Page 3 of 3




 1         7.        That following receipt of the report herein requested, the Court will conduct a
 2                   hearing to determine whether defendant is competent to understand the nature
                     and consequences of the proceedings against him and to assist properly in his
 3
                     post-conviction proceedings.
 4
 5         8.        By agreeing to the entry of this order, the parties have not waived their right to
                     challenge the findings and opinion of the mental health professional designated
 6
                     by the court pursuant to 18 USC 4247(b) in a future competency hearing.
 7
 8          DATED this 20th day of August 2021.
 9
10
11
                                                         A
                                                        RICHARD A. JONES
12                                                      United States District Judge
     Presented by:
13
14
   /s/ J. Tate London
15 J. TATE LONDON
16 Assistant United States Attorney
17
18 /s/ Gilbert Levy
   GILBERT LEVY
19 Attorney for Lewis Dean Armstrong
20
21
22
23
24
25
26
27
28



     ORDER FOR COMPETENCY EVALUATION AND                                         UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
     HEARING / LEWIS DEAN ARMSTRONG - 3                                         SEATTLE, WASHINGTON 98101-1271
     CR13-0322RAJ                                                                        (206) 553-7970
